Title: John Thaxter to Abigail Adams 2d, 25 August 1781
From: Thaxter, John
To: Adams, Abigail (daughter of JA and AA)


     
      Amsterdam 25th August 1781
     
     I was yesterday honoured with a Letter from Braintree dated the 25th of May last, and tho’ an anonymous one, yet the hand writing, connected with other Circumstances, warranted my subjoining the Signature of the amiable and accomplished Daughter of one of the first Ladies of the Age, to whose Goodness added to your Politeness I am indebted for this mark of Attention. I have embraced the first moment to acknowledge the Receipt of so unexpected a favor, and to assure You of my readiness to commence, renew or “revive” a Correspondence. Indeed it has been so rare for me to converse or even to speak with a Lady, to write to or receive from one a Letter, for these two years past, that I esteem any Civility or attention from them, an Instance of Compassion to one who was formerly very happy with the fair Circle of his female Acquaintance.
     My worthy friend Mr. Storer, who forwarded your kind favor, is safely arrived at Gottenbourg, and he is expected in this City every moment. I am impatient to take him by the hand. I can easily concieve that the absence of so amiable a Character will be exceedingly regretted by his Friends, and by the fair particularly. Europe may be a good School for an exterior Polish: but Morality is a plant of slow Growth in this quarter of the Globe, where the polite and fashionable Vices of the Age have but too much extinguished the sentiment of it, and given an air of Awkwardness to Virtue. A good Education in our own Country is not an object of difficult Acquisition. An easy deportment and graceful Address are the fine polishes of a polite and may be of a virtuous and good moral Character: but the Graces and Virtues are not always united. When they do harmonize, they add a mutual Lustre to each other, and form one of the most pleasing Spectacles in Life.
     The tender the gentle Eliza, “whose Mind is Virtue by the Graces drest,” as your good Mamma has observed, has had a Share of my sincerest and tenderest Pity during her Indisposition. I am very happy to find by your Letter, that She has recovered her Chearfulness and her health to so great a degree—be good enough to wish her affectionately for me a long Continuance of both.
     You have informed me that Mr. Rice has at last drawn the Prize in the matrimonial Lottery—the happier he. Of all Lotteries this is the most hazardous. And being at all times unlucky, is a sufficient Objection with me to putting any thing to the Risque. However I am not too envious to wish any one success in this Wheel of Fortune.
     You have closed a charming Letter, by calling me off from “my more important Business or Pleasures to point out the foibles of it.” I am almost tempted to scold at You for endeavouring to make me a Scrutinizer or critical Reviewer and sarcastically giving me an air of Importance. My pleasures are few but the most “important” of them is writing to my dear Friends on the other side of the Atlantic, whom may God bless and preserve. I cannot undertake the office of a Critic. To point out Foibles and Faults where none exist, is the mark of an ignorant, envious, ill-natured one, a Character which I hope no one will fix upon me.
     If a Correspondence with You can give You the least pleasure or entertainment, I shall be happy to be ranked in the Class of them, and will not suffer another eighteen Months to pass away, without convincing You that You have a Correspondent in the old World. I shall make but an indifferent figure among your others, but that shall not discourage me. As to scores and Ballances of Merit, I make no pretensions.
     
      Remember me dutifully and respectfully to all friends at Braintree, Weymouth and Boston, and believe me to be, with sincere Esteem, your affectionate Friend and Hbl. Servant, 
      JT
     
     
     
      An abundance of Love to all the young Ladies of my Acquaintance, and particularly to my fair American, if it is yet discovered who She is.
     
    